Exhibit 10.14

TXI

THREE YEAR INCENTIVE PLAN

FOR THE THREE CONSECUTIVE FISCAL YEAR PERIOD

ENDING MAY 31, 2009

 

1. PURPOSE:

This Plan and subsequent Plans are created for these reasons:

 

  A. To create an interest (focus) for Plan participants that mirrors the
interest of the Company’s shareholders.

 

  B. Focus Plan participants on medium-term growth and profitability.

 

  C. Provide an opportunity for participants to accumulate estate building
capital.

 

  D. Provide an incentive necessary to retain and recruit top-quality
executives.

 

2. PERFORMANCE PERIOD:

The three fiscal years beginning June 1, 2006 and ending May 31, 2009.

 

3. PARTICIPANTS:

Participants are recommended by management and approved by the Compensation
Committee of the Board of Directors. The initial participants are listed in
Section 8 of this Plan document.

 

4. ADMINISTRATION:

 

  A. The Compensation Committee of the Board of Directors approves and
interprets this Plan.

 

  B. The President and Chief Executive Officer, the Executive Vice President,
Finance and Chief Financial Officer and the Vice President of Human Resources,
together, have the authority to add or delete acquired or divested operations to
incentive plans and make minor adjustments to reflect the spirit and objectives
of the Plan. Such changes will be reported to the Compensation Committee of the
Board of Directors.

 

5. MINIMUM AWARD HURDLE:

 

  A. Achievement of an award is dependent on attainment of a three (3) year
consolidated average return-on-equity for the performance period (ROE) equal to
or greater than fourteen percent (14%).



--------------------------------------------------------------------------------

  B. ROE is the average of the net income of the Company as a percentage of the
average shareholders’ equity of the Company for each fiscal year in the
performance period, based on the net income and shareholders’ equity reported to
shareholders in the Company’s consolidated financial statements for periods
included in the performance period, rounded to the nearest one-tenth (1/10) of
one percent (1%). A fiscal year’s “average shareholders’ equity” is the average
of its four (4) fiscal quarters’ shareholders’ equity. A “fiscal quarter’s
shareholders’ equity” is the sum of its beginning and ending balances divided by
two.

 

  C. The minimum ROE hurdle for any future plan or performance period will be
separately established by the Compensation Committee of the Board of Directors.

 

6. ELIGIBILITY FOR AWARDS:

Awards will be paid only to participants who meet the following eligibility
requirements:

 

  A. All participants must be approved by the Compensation Committee of the
Board of Directors and remain continuously employed by the Company from the time
approved through the end of the performance period. Those who are approved
during the performance period will have their award pro-rated in six month
increments (i. e., participation for an increment of less than six months will
not be included in the calculation) for the amount of time they participated
prior to the end of the performance period, with a six (6) month minimum
participation requirement for eligibility for payment of an award.

 

  B. To receive an award, a participant must be classified as a regular employee
on the last day of the performance period. Participation in any incentive plan
is not considered an employment agreement or a guarantee of employment or
compensation.

 

7. AWARDS

 

  A. The amount of an award is based on the ROE for the Company and is
calculated as a percentage of base salary on the last day of the performance
period. See schedule of percentages in Section 9.

 

  B. All taxes and other deductions required by law will be withheld.

 

  C. The Compensation Committee of the Board of Directors may elect to pay
awards in cash, stock equivalent or combination of cash and stock.
Notwithstanding any provision hereof to the contrary, to the extent that
Section 162(m) of the Internal Revenue Code of 1986, as amended, would limit the
Company’s deduction of any portion of an award if it were paid to a participant,
if such nondeductible portion exceeds $25,000, then payment of such
nondeductible portion of the award shall be deferred by the Company until 15
days after the earlier of (i) the first time the deductibility of a payment of
some or all of such deferred amount will not be limited by Section 162(m) (as
reasonably determined by the Company), and (ii) the date such participant’s
employment with the Company is terminated. The deferred amount will bear
interest until paid at the average U.S. Treasury Bill rate for Treasury Bills
with a three month maturity (calculated as the average of such rates

 

Page 2



--------------------------------------------------------------------------------

on the first day of the deferral period and at the end of each fiscal quarter
during the deferral period), and upon payment of any portion of the deferred
amount the interest thereon will be paid at the same time and in the same form
as the deferred amount is paid.

 

  D. No awards are earned or payments due until the awards are approved by the
Compensation Committee of the Board of Directors. Awards are expected to be
distributed no later August 15 following the end of the performance period.

 

  E. Amendments and exceptions to the Plan provisions must be approved by the
Compensation Committee of the Board of Directors, except as provided in
Section 4.B.

 

8. PARTICIPANT LIST

The following is a list of employees recommended and approved to participate in
this Plan :

 

Mel G. Brekhus   President and Chief Executive Officer Richard M. Fowler  
Executive VP, Finance Kenneth R. Allen   VP and Treasurer Frederick G. Anderson
  VP, General Counsel & Secretary Barry M. Bone   VP, Real Estate J. Lynn Davis
  VP, Cement William J. Durbin   VP, Human Resources George E. Eure   VP,
Expanded Shale and Clay E. Leo Faciane   VP, Environmental Affairs Philip L.
Gaynor   VP, Cement Manufacturing Carl Gentile   VP, Information Systems D.
Randall Jones   VP, Communications & Governmental Affairs J. Michael Link   VP,
Controller, Cement, Aggregate, & Concrete Stephen D. Mayfield   VP, Aggregates
James R. McCraw   VP, Accounting & Information Services Michael E. Perkins   VP,
Concrete Ronnie A. Pruitt   VP, Aggregate and Cement Marketing and Sales J.
Barrett Reese   VP, Marketing, Cement, Aggregate, & Concrete James B. Rogers  
VP, Consumer Products Thomas L. Vines   VP, Corporate Controller

 

Page 3



--------------------------------------------------------------------------------

9. AWARD SCHEDULE

Three-Year Incentive Plan

For The Three Consecutive Fiscal Year Period

Ending May 31, 2009

 

Three-Year Average ROE

 

Award as a % of Base Pay

14% to less than 16%   50% 16% to less than 18%   70% 18% to less than 20%  
100% 20% and above   140%

The President and Chief Executive Officer award will be double that of the
schedule’s base pay percentage.

Approved:

 

 

    

 

Title:      Date

 

Page 4